Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention 1, claims 1, 4-20 and 22-25, in the reply filed on Mar. 9, 2022 is acknowledged.
Claims 1, 2, 4-20, 22-25 remain pending in the current application, claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  
The requirement for the restriction of Inventions I and II is still deemed proper and is therefore made FINAL.
Claims 1, 4-20 and 22-25 have been considered on the merits.

Status of the Claims 
	Claims 1, 2, 4-20 and 22-25 are currently pending.
	Claim 2 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 	Claims 3, 21 and 26 are cancelled. 
	Claims 1, 4-20 and 22-25 have been considered on the merits.

Specification
The disclosure is objected to because of the following informalities: the use of trademarks and containing an embedded hyperlink in para. 0047.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-8, 10-14, 18-20 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehling et al. (Journal of Stem Cell Research & Therapy, 2015) as evidenced by Kundrotas (Acta Medica Lituanica, 2012) and Mafi et al. (The Open Orthopaedics Journal, 2011).
With respect to claim 1, Mehling teaches administering isolated human mesenchymal stem cells to improve symptoms of chronic inflammation including libido (abstract and Table 3).  With respect to claim 4, Mehling teaches the patients are human (abstract).  With respect to claim 6, Mehling teaches the method where the mesenchymal stem cells are isolated for umbilical cord blood and further teaches MSCs can be isolated from different sources including bone marrow, cord blood, and adipose tissue (pg. 1 para. 3 and pg. 2 para. 4-5).  With respect to claims 7 and 8, Mehling teaches mesenchymal stem cells are derived from allogeneic and autologous sources (pg. 1 last para.).  
Mehling does not explicitly teach the mesenchymal stem cells do not express CD45 as recited in claim 11 or that the mesenchymal stem cells do not express fibroblast surface markers or have a fibroblast morphology as recited in claim 12.  However, these are inherent characteristics of MSCs as evidenced by Kundrotas.   Kundrotas teaches mesenchymal stem cells must lack expression of CD45 for use in therapy (pg. 75-76 bridging para.).  In addition, Kundrotas teaches MSCs do not express CD10 and CD26 surface markers that are expressed by fibroblasts (abstract and pg. 76 Col. 2 para. 2).
Similarly, Mehling does not explicitly teach the mesenchymal stem cells do not express STRO-1 as recited in claim 10.  However, this appears to be an inherent characteristic of adipose-derived mesenchymal stem cells as evidenced by Mafi and Mehling teaches the method where the mesenchymal stem cells are derived from multiple different sources including adipose tissue (pg. 1 para. 3 and pg. 2 para. 4-5).  Mafi reports that not all mesenchymal stem cells express STRO-1 and it depends on the source of the mesenchymal stem cells, whether the cells express STRO-1 (pg. 258 last para.).  Mafi reports that adipose tissue-derived mesenchymal stem cells are STRO-1 negative and 3% of bone marrow derived mesenchymal stem cells are STRO-1 positive (pg. 258 last para.). 
With respect to claim 13, Mehling teaches the method where the cells are not genetically manipulated (pg. 2 Col. 1 para. 4-9).  
With respect to claim 14, Mehling teaches the method where the cells are administered in a single dose (pg. 2 Col. 1 last para.).  With respect to claims 18 and 19, Mehling teaches the method where the cells are administered by infusion (would be systemically) (pg. 2 Col. 1 last para.).  With respect to claim 20, Mehling teaches the cells are administered by intravenous infusion (pg. 2 Col. 2 para. 5). 
With respect to claim 25, Mehling teaches that the treatment increases libido by at least 25% compared to the start of the treatment (Table 3).
Therefore, the reference anticipates the claimed subject matter.   
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-8, 10-14, 18-20, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mehling et al. (Journal of Stem Cell Research & Therapy, 2015) as evidenced by Kundrotas (Acta Medica Lituanica, 2012) and Mafi et al. (The Open Orthopaedics Journal, 2011).
With respect to claim 1, Mehling teaches administering isolated human mesenchymal stem cells to improve symptoms of chronic inflammation including libido (abstract and Table 3).  With respect to claim 4, Mehling teaches the patients are human (abstract).  With respect to claim 6, Mehling teaches the method where the mesenchymal stem cells are isolated for umbilical cord blood and further teaches MSCs can be isolated from different sources including bone marrow, cord blood, and adipose tissue (pg. 1 para. 3 and pg. 2 para. 4-5).  With respect to claims 7 and 8, Mehling teaches mesenchymal stem cells are derived from allogeneic and autologous sources (pg. 1 last para.).  
Mehling does not explicitly teach the mesenchymal stem cells do not express CD45 as recited in claim 11 or that the mesenchymal stem cells do not express fibroblast surface markers or have a fibroblast morphology as recited in claim 12.  However, these are inherent characteristics of MSCs as evidenced by Kundrotas.   Kundrotas teaches mesenchymal stem cells must lack expression of CD45 for use in therapy (pg. 75-76 bridging para.).  In addition, Kundrotas teaches MSCs do not express CD10 and CD26 surface markers that are expressed by fibroblasts (abstract and pg. 76 Col. 2 para. 2).
Similarly, Mehling does not explicitly teach the mesenchymal stem cells do not express STRO-1 as recited in claim 10.  However, this appears to be an inherent characteristic of adipose-derived mesenchymal stem cells as evidenced by Mafi and Mehling teaches the method where the mesenchymal stem cells are derived from multiple different sources including adipose tissue (pg. 1 para. 3 and pg. 2 para. 4-5).  Mafi reports that not all mesenchymal stem cells express STRO-1 and it depends on the source of the mesenchymal stem cells, whether the cells express STRO-1 (pg. 258 last para.).  Mafi reports that adipose tissue-derived mesenchymal stem cells are STRO-1 negative and 3% of bone marrow derived mesenchymal stem cells are STRO-1 positive (pg. 258 last para.). 
With respect to claim 13, Mehling teaches the method where the cells are not genetically manipulated (pg. 2 Col. 1 para. 4-9).  
With respect to claim 14, Mehling teaches the method where the cells are administered in a single dose (pg. 2 Col. 1 last para.).  With respect to claims 18 and 19, Mehling teaches the method where the cells are administered by infusion (would be systemically) (pg. 2 Col. 1 last para.).  With respect to claim 20, Mehling teaches the cells are administered by intravenous infusion (pg. 2 Col. 2 para. 5). 
With respect to claim 25, Mehling teaches that the treatment increases libido by at least 25% compared to the start of the treatment (Table 3).
With respect to claim 5, Mehling is silent with respect to whether the patients are male and/or female.  Based on the disclosure of Mehling, one of ordinary skill in the art would infer that the patient can be female, since chronic inflammation affects both sexes and Mehling does not specify the sex of the patient.  Similarly, with respect to claim 24, Mehling is silent to whether the patient is matched to the human donor.  Based on the disclosure of Mehling, one of ordinary skill in the art would reasonably infer that the patient is not matched with the donor, since the method does not mention matching.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Claims 9, 15-17, 22 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mehling as evidenced by Kundrotas and Mafi (as applied to claims 1, 4-8, 10-14, 18-20, 24, and 25 above), and further in view of Ichim et al. (US 2009/0311223 A1).
The teachings of Mehling can be found in the previous rejection above. 
Mehling does not teach the mesenchymal stem cells are co-administered with non-mesenchymal stem cells as recited in claim 9.  However, Ichim teaches a similar method of administering mesenchymal stem cells to treat erectile dysfunction where the cells are administered with other types of cells (abstract, 0032, 0036 and 0065).  Ichim further teaches the method can include culturing the cells to enrich for various populations that are known to possess angiogenic, neurogenic and/or anti-atrophy characteristics, and that treatments can be made to the cells during culture to generate and/or expand specific subtypes and/or functional properties (0106).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Mehling to include co-administration of non-mesenchymal stem cells or different cell types for the benefit of providing additional therapeutic characteristics as taught by Ichim.  It would have been obvious to one of ordinary skill in the art would have to modify the method of Mehling to include co-administration of non-mesenchymal stem cells or different cell types, since similar methods of cell therapy were known to include multiple cell types to provide desired characteristics as taught by Ichim.  Additionally, for these same reasons, one of ordinary skill in the art would have had a reasonable expectation of success in making such a modification to the method of Mehling. 
Mehling does not teach the mesenchymal stem cells are administered in two or more doses, every 6 months or at least yearly as recited in claims 15, 16 and 17, respectively.  However, one of ordinary skill in the art would recognize that the frequency and number of doses are result effective variables and that the frequency and the number of doses would be matter of routine optimization as evidenced by Ichim.  Ichim teaches the cells are administered one or several doses and that the cell dose and frequency is based on the patient (0027).  
Although, Mehling teaches a dose of 1.25 ml of 1 x108 cells/5 ml (2.5 x 106 cells) (pg. 2 Col. 1 last para.), Mehling does not teach administering a dose of about 20 x 106 or 100 x 106 mesenchymal stem cells as recited in claims 22 and 23, respectively.  However, one of ordinary skill in the art would recognize that the amount of cells in a dose is a result effective variable and that the amount of cells in a dose would be matter of routine optimization as evidenced by Ichim.  Ichim teaches the cells are administered one or several doses and that the cell dose and frequency is based on the patient (0027).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Claims 15-17, 22 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mehling as evidenced by Kundrotas  and Mafi (as applied to claims 1, 4-8, 10-14, 18-20, 24, and 25 above), and further in view of Silva et al. (US 2010/0040586 A1).
The teachings of Mehling can be found in the previous rejection above. 
Mehling does not teach the mesenchymal stem cells are administered in two or more doses, every 6 months or at least yearly as recited in claims 15, 16 and 17, respectively.  However, Silva teaches that cell can be delivered once or multiple times and teaches the stem cells can be delivered to a subject for several months or up to 10 years (0087-0088).  Additionally, one of ordinary skill in the art would recognize that the frequency and number of doses are result effective variables and that the frequency and the number of doses would be matter of routine optimization as evidenced by Silva.  Silva teaches administering a therapeutically effective amount of stem cells to the subject to achieve an improvement and that methods for determining a therapeutically effective amount of composition comprising stem cell are known in the art (0089 and 0091).  
Although, Mehling teaches a dose of 1.25 ml of 1 x108 cells/5 ml (2.5 x 106 cells) (pg. 2 Col. 1 last para.), Mehling does not teach administering a dose of about 20 x 106 or 100 x 106 mesenchymal stem cells as recited in claims 22 and 23, respectively.  In further support, Silva teaches between 500,000 and 500,000,000 stem cells/kg can be delivered to the subject in total (0086).  Additionally, one of ordinary skill in the art would recognize that the amount of cells in a dose is a result effective variable and that the amount of cells in a dose would be matter of routine optimization as evidenced by Silva.  Silva teaches administering a therapeutically effective amount of stem cells to the subject to achieve an improvement and that methods for determining a therapeutically effective amount of composition comprising stem cell are known in the art (0089 and 0091).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Conclusion
	No claims are allowed.


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632